Citation Nr: 0210363	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a nasal fracture, status post septoplasties.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee orthopedic disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1976 
to September 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Oakland 
Regional Office (RO), which denied a compensable rating for 
residuals of a nasal fracture and which granted an increased 
rating of 10 percent for the veteran's service-connected 
right knee disability.  The veteran is seeking an evaluation 
in excess of 10 percent for his right knee disability.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (a decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The veteran's service-connected nasal disability is 
manifested by no more than occasional blockage as well as 
some pain and numbness.

2.  The veteran's service-connected right knee orthopedic 
disability is manifested by no more than minimal limitation 
of motion, occasional pain, buckling, and crepitus on 
compression.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a nasal fracture have not been met. 38 U.S.C. §§ 1155, 
5107 (2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6502 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee orthopedic disability are not met.  38 
U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.71a, Codes 5099-5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

By February 1980 decision, the RO granted service connection 
for a right knee disability and residuals of a nasal 
fracture, and assigned each disability a zero percent 
evaluation.  

In February 1990, the veteran filed a claim for increased 
rating for his right knee disability.  By April 1990 rating 
decision, the RO denied the claim.  

In December 1997, the veteran filed a claim for increased 
ratings for service-connected residuals of a nasal fracture 
and for his service-connected right knee disability.

A November 1998 VA progress note indicated that the veteran 
underwent a septoplasty and turbinate trim in October 1998 
for nasal obstruction.  Examination revealed that his septum 
was midline.  

On November 1998 VA medical examination, the examiner noted 
that the veteran was diagnosed with rheumatoid arthritis in 
1997.  The veteran complained of pain under the right kneecap 
most of the time.  However, there was no pain when he 
reclined with straight legs.  The pain was exacerbated by 
driving more than 30 minutes or by sitting longer than 15 
minutes.  Pain was also increased by standing and walking.  
There was some right knee popping with squatting, the knee 
buckled once or twice a month depending on activity.  The 
veteran used a cane occasionally and indicated that he felt 
that right knee strength was poor.  He indicated that he 
curtailed certain activities such as softball and missed work 
due to right knee symptomatology.  As to his nose, the 
veteran indicated that he fractured his nose in service in a 
basketball game.  He complained of blockage in the nose that 
interfered with breathing.  He reported that nasal spray was 
effective, but that he had some shortness of breath with rest 
and with walking, and was told that he had a deviated septum.  
He had surgery to correct the problem in October 1998.  On 
objective examination, there was tenderness above the right 
knee joint line and on the medial patellar border.  There was 
no warmth, swelling, effusion, or deformity.  Patellar 
tracking was "okay" and patellar glide was smooth without a 
tight retinaculum.  There was crepitus with resistance and 
pain with patellar compression.  Right knee range of motion 
was from zero to 100 degrees actively and from zero to 125 
passively with pain.  There was decreased right knee 
strength.  His gait was independent and non-antalgic without 
an assistive device.  Regarding the nose, there was no 
tenderness or drainage.  The veteran complained of pain when 
he wiggled his nose from side to side.  A right knee X-ray 
study reflected no fracture, dislocation, or bony 
abnormality.  The examiner diagnosed right knee 
chondromalacia, although he indicated that the veteran's 
right knee disability could possibly be patellofemoral 
syndrome.  The examiner stated that he could not determine 
which of the veteran's right knee symptoms were due to 
rheumatoid arthritis.  The examiner also diagnosed residuals 
of nasal surgery, status post surgery.

By December 1998 rating decision, the RO increased its 
evaluation of the veteran's right knee disability to 10 
percent and denied an increased rating for his nasal 
disability.

A December 1998 VA progress note indicated that the veteran's 
nose was well healed following a septoplasty and turbinate 
trim.  

By March 1999 statement of the case, the RO denied an 
evaluation in excess of 10 percent for the veteran's right 
knee disability and increased the veteran's evaluation for 
his nasal disability to 10 percent effective September 12, 
1997, 100 percent effective October 30, 1998, and zero 
percent effective December 1, 1998.

A March 1999 VA progress note reflected complaints of right 
knee pain, buckling, and giving way.  The veteran stated that 
he experienced difficulties climbing and descending stairs, 
kneeling, and squatting.  The foregoing activities sometimes 
caused severe pain, which would cause the knee to buckle and 
give way.  He indicated that he had fallen on several 
occasions while descending stairs.  On objective examination, 
active and passive right knee range of motion was from zero 
to 135 degrees.  The patella was midline, and there was 
minimal subpatellar crepitation.  Ligamentous stability was 
normal and equal to that of the left knee.  Right lower 
extremity muscle development and strength was symmetrical 
with the left lower extremity.  There was no distal edema.  
There was no heat or effusion.  Also, there was no patellar 
malalignment and no subpatellar crepitation, but there was 
some tenderness.  There did not appear to be early marginal 
femoral spurring at the right knee.  The examiner opined that 
there was no evidence of right knee chondromalacia.  Rather, 
the veteran was likely experiencing early symptoms of 
rheumatoid arthritis.  Buckling complaints were related to a 
very poor quadriceps muscle strength and control.  Exercises 
designed to develop that muscle were prescribed.

A March 1999 VA progress note reflected a diagnosis of active 
rheumatoid arthritis.  

An April 1999 VA progress note indicated that the veteran's 
sensation of nasal obstruction was not likely related to a 
deviated septum or turbinate hypertrophy, but probably due to 
turbulent flow secondary to membrane perforation.  

In July 1999, his posterior septum perforation was repaired.  

By October 1999 rating decision, evaluation of his nasal 
fracture, status post septoplasties was increased to 10 
percent effective April 29, 1999, 100 percent effective July 
30, 1999, and zero percent effective September 1, 1999.

On October 1999 VA medical examination, the veteran 
complained of right knee pain and swelling.  The examiner 
indicated that the veteran's rheumatologist diagnosed 
rheumatoid arthritis and stated that one of the 
rheumatologist's progress notes reflected an impression of 
rheumatoid arthritis affecting the right knee, left ankle, 
and hands.  The veteran reported that he began to experience 
pain in the hands, elbows, shoulders, and left ankle between 
1995 and 1997.  With respect to the right knee, the veteran 
indicated that pain was intermittent.  The pain varied in 
that it sometimes affected the entire joint and that at other 
times, the pain was more localized such as under the kneecap.  
It was increased by walking, stooping, bending, stair use, 
and squatting.  Sitting and standing also caused pain.  The 
knee buckled several timed a month.  Flare-ups of pain lasted 
from several hours to several days.  He denied locking but 
complained of stiffness.  He also stated that right knee 
strength was "terrible."  He stated that he could not mow 
the lawn or get on his knees to play with his children.  He 
could not make sudden turns or play sports.  The examiner 
noted tenderness in the lateral joint line and above the 
medial joint line.  There was no warmth, swelling, or 
effusion.  Patellar tracking was satisfactory and patellar 
glide was smooth and without crepitus or tight retinaculum.  
There appeared to be a slight lateral tilt to the patella.  
With compression of the patella there was crepitus and pain.  
Range of motion included active flexion of 110 degrees and 
passive flexion of 130 degrees with pain.  Extension was zero 
degrees.   Gait was non-antalgic, and the veteran squatted 
without crepitus.  The examiner diagnosed history of trauma 
to the right knee and rheumatoid arthritis, including 
involvement of the right knee.

With respect to his nose, the veteran complained of 
intermittent blockage of the nose.  He had difficulty 
breathing through his nose at times and felt pain on 
occasion.  The tip of the nose was numb.  He denied bleeding.  
On objective examination, there was no swelling, tenderness, 
or drainage, and the septum appeared RO be straight.  The 
examiner diagnosed a history of nasal fracture with septal 
deviation, status post septoplasty and turbinate trimming and 
repair of a septal perforation.

An August 2000 VA progress note indicated that the knees were 
unremarkable with respect to rheumatoid arthritis.

By March 2002 rating decision, the RO declined to increase 
the veteran's evaluation for a right knee orthopedic 
disability beyond 10 percent.


Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996); see also Ortiz v. Principi; 
274 F.3d 1361 (Fed. Cir. 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).

Analysis

Nasal Disability 

The veteran's postoperative nasal disability has been 
assigned a noncompensable evaluation under Code 6502.  
38 C.F.R. § 4.97 (2001).  Code 6502 provides that only 
traumatic deviation of the nasal septum with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent rating.  Id.  
Otherwise, the disability is noncompensably disabling.  38 
C.F.R. § 4.31 (2001) (where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).  

The evidence indicates that the veteran experiences some 
blockage, difficulty breathing, occasional pain, and numbness 
at the tip of the nose.  He has undergone multiple surgeries 
to correct problems associated with the nose.  However, the 
evidence does not reflect a 50 percent or greater obstruction 
of the nasal passage, which would entitle him to a 10 percent 
evaluation.  Rather, the evidence suggests that his nasal 
disability does not rise to the level necessary for a 10 
percent evaluation under Code 6502.  38 C.F.R. §  4.97.  
Thus, his disability merits no more than a zero percent 
evaluation under that code.  38 C.F.R. § 4.31.

Other potentially applicable codes are 6504 pertaining to the 
loss of the nose or a part thereof and to scars and 6510 
through 6514 pertaining to various types of sinusitis.  
38 C.F.R. § 4.97.  Code 6504 is inapplicable because the 
veteran has not lost his nose either wholly or partially, and 
the record is silent with respect to scars on or about the 
nose.  Codes 6510 through 6514 cannot be applied because the 
veteran does not suffer from any form of sinusitis.  The 
Board notes that in April 2002, the veteran was examined for 
scars.  The examiner diagnosed an asymptomatic postauricular 
scar less than one centimeter in length.  By rating decision 
dated that month, the RO granted a noncompensable evaluation 
for that scar.  Again, however, the record is silent 
regarding any scars, visible or otherwise, at the nasal 
region.

As evident from the foregoing, the Board has considered the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not raised by the veteran, as 
required by Schafrath, supra.  However, the Board finds no 
basis on which to assign a higher disability rating in that 
the veteran manifests no separate and distinct symptoms of a 
nasal disability not contemplated in the currently assigned 
zero percent rating permitted under the Schedule.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to right 
ankle disability is warranted.  38 C.F.R. 3.321(b)(1) (2001).  
However, there is no evidence to show marked interference 
with employment or frequent periods of hospitalization due to 
the veteran's nasal disability.  Thus, an extraschedular 
rating is unwarranted.  Bagwell, supra.

In sum, this is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent medical 
evidence of record reflects that the veteran's service-
connected nasal disability does not rise to the level of 
severity required for the assignment of a compensable 
evaluation.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.31, 4.97; 
Gilbert, supra; Alemany, supra.  

Right Knee Orthopedic Disability 

The veteran's right knee orthopedic disability is rated 10 
percent disability under Code 5299-5010.  38 C.F.R. § 4.71a 
(2001).  See also 38 C.F.R. §§ 4.20, 4.27.  Code 5010 
provides that arthritis due to trauma that is substantiated 
by x-rays is to be rated at degenerative arthritis, Code 
5003.  38 C.F.R. § 4.71a.  Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
Id.  

Where there is ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees, 
a 30 percent evaluation is for assignment.  Where ankylosed 
in flexion between 10 and 20 degrees, a 40 percent rating is 
assignable; where ankylosed in flexion between 20 and 45 
degrees, a 50 percent rating is assignable.  Extremely 
unfavorable ankylosis warrants a 60 percent rating.  38 
C.F.R. § 4.71a, Code 5256 (2001).  

Impairment of the knee manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
the impairment is slight; where there is moderate knee 
impairment, a 20 percent rating is warranted; and where there 
is severe knee impairment, a 30 percent evaluation is 
assignable.  Code 5257 (2001).

Dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Code 5258.  Removal 
of semilunar cartilage, symptomatic, warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, 5259.

Under Code 5260, where flexion of the leg is limited to 60 
degrees, a zero percent rating is assignable.  Where there is 
flexion limited to 45 degrees, a 10 evaluation is for 
assignment.  Limited flexion of 30 degrees warrants a 20 
percent rating and a limitation of flexion to 15 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Pursuant to Code 5261, where extension of the leg is limited 
to 45 degrees, a 50 percent rating is for assignment.  Where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; where extension is limited to 20 degrees, a 30 
percent rating is assignable; where extension is limited to 
15 degrees, a 20 percent rating is assignable; where 
extension is limited to 10 degrees, a 10 percent rating is 
assignable; and where extension is limited to 5 degrees, a 
zero percent rating is for assignment.  Id.

Following Code 5262, nonunion of the tibia and fibula, with 
loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  Id.

Also, in VAOPGCPREC 23-97 (Jul. 1, 1997), the VA General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Codes 5003 and 5257.  Moreover, under VAOPGCPREC 9-98 
(Aug. 14, 1998), even if the veteran did not have limitation 
of motion of the knee meeting the criteria for a 
noncompensable evaluation under Codes 5260 or 5261, separate 
evaluations could be assigned if there was evidence of a full 
range of motion "inhibited by pain."

Applying the facts of this case to the criteria set forth 
above, an evaluation under Code 5256 pertaining to ankylosis 
is not warranted.  The veteran has not claimed and the 
evidence has not shown ankylosis.  Thus, a rating under Code 
5256 is not justified.  See Massey, supra.  Similarly, an 
evaluation under Code 5261 pertaining to limitation of 
extension is not warranted because the evidence indicates 
that the veteran is capable of full right knee extension.  
Id.

Under Code 5260 pertaining to limitation of knee flexion, the 
veteran would not be entitled to a compensable evaluation 
because, at worst, right knee flexion is from zero to 110 
degrees.  Flexion would have to be limited to 45 degrees or 
less in order for compensation to be granted for right knee 
limitation of motion.  Id. 

Codes 5258 and 5259 are inapplicable because there is no 
evidence indicating the dislocation or removal of the 
semilunar cartilage.  Id.  Code 5262 is not for application, 
because the evidence does not suggest the nonunion of the 
tibia and fibula.  Id.

An evaluation under Code 5257 is not warranted because the 
veteran does not suffer from recurrent subluxation or lateral 
instability.  The veteran has complained of buckling, right 
knee weakness, and pain.  However, subluxation has not been 
found and right knee instability is due to weakness of the 
muscles surrounding the knee rather than to the veteran's 
right knee disability. 

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of DeLuca, supra.  The provisions of 
38 C.F.R. § 4.59 have also been considered.  In that regard, 
the veteran has complained of pain, fatigability, and right 
knee flare-ups.  The Board recognizes that clinicians have 
noted the presence of pain on right knee motion, as well as 
weakness and the like.  However, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran has already been compensated for his right knee 
disability under Code 5299-5010.  Under that code, he has 
been awarded a 10 percent evaluation because of lack of 
entitlement to a compensable evaluation under the codes 
entailing limitation of motion.  See Codes 5003, 5260, 5261.  
Thus, he has already been compensated, to the extent 
possible, for functional loss and painful motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 whether or not raised 
by the veteran, as required by Schafrath, supra.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of right knee disability not 
contemplated in the currently assigned 10 rating permitted 
under the Schedule.

In reaching this decision, the Board has considered whether 
an extraschedular evaluation with regard to his service-
connected disability is warranted.  38 C.F.R. 3.321(b)(1).  
However, there is no evidence to show marked interference 
with employment or frequent periods of hospitalization due to 
his service-connected right knee disability and he has made 
no assertions to that effect.  Thus, extraschedular rating is 
unwarranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, this is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent medical 
evidence of record reflects that the veteran's service-
connected right knee orthopedic disability does not rise to 
the level of severity required for the assignment of an 
evaluation in excess of 10 percent.  38 U.S.C. § 5107; 
Gilbert, supra; Alemany, Supra.


ORDER

A compensable evaluation for the veteran's nasal disability 
is denied.

An evaluation in excess of 10 percent for the veteran's right 
knee orthopedic disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

